DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants’ claim to foreign priority.

Election/Restrictions
Applicant’s election without traverse of apoptotic cells or an apoptotic cell supernatant as the species in the reply filed on 04/07/21 is acknowledged.

Status of the claims
Claims 1-22 are pending and under examination. 

Claim interpretation
	Claims 7 and 15 recite “increasing efficacy” in regards to the use of CAR-T cells for the treatment of cancer. No limiting/explicit definition is provided by the specification for the term “efficacy” or “increasing efficacy”.  In the absence of a limiting/explicit definition in the specification, the term “efficacy” or “increasing efficacy” has been interpreted as any reduction in the level of any inflammatory cytokines in CAR T-cell therapy.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of 
Each alternative has a unique and distinct structure. For example alpha-1 anti-trypsin is protein consisting of 394 amino acid residues while tellurium is a chemical element.
Each alternative has a unique function. For example, a CTLA-4 blocking agent is used to block ligands from binding to CTLA-4 present on the cell surface while tellurium is used to improve the machinability of copper or to color glass and ceramics.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method of maintaining or increasing the proliferation rate, or increasing the efficacy of, chimeric antigen receptor-expressing T-cells (CAR T-cell) during CAR T-cell therapy and a method of treating, reducing the incidence of, ameliorating, or alleviating a cancer or a tumor in a subject, the methods comprising; administering autologous or allogeneic CAR T-cells and a composition of CAR T-cell donor-derived mononuclear-enriched early apoptotic cells or a CAR T-cell donor-derived early apoptotic cell supernatant, wherein the administration results in the increase or maintenance of CAR T cell proliferation, increase efficacy of CAR T cell therapy, or treats, inhibits, reduces the incidence of, ameliorates, or alleviates a cancer or a tumor in a subject compared with a subject not administered autologous or allogeneic CAR T-cells and a composition of CAR T-cell donor-derived mononuclear-enriched early apoptotic cells or a CAR T-cell donor-derived early apoptotic cell supernatant.

The specification does not reasonably provide enablement for
A method of preventing a cancer from forming by administering recited cell population and any combinations with recited agents or;
  a method of maintaining or increasing the proliferation rate, or increasing the efficacy, of chimeric antigen receptor-expressing T-cells (CAR T-cell) during CAR T-cell therapy and a method of treating, reducing the incidence of, ameliorating, or alleviating a cancer or a tumor in a subject, the methods comprising, administering ANY CAR T-cells from ANY source or species and a composition of ANY mononuclear-enriched early apoptotic cells from ANY source or species, or an early apoptotic cell supernatant derived from mononuclear cells from ANY source or species, wherein the administration results in the increase or maintenance of CAR T cell proliferation, increase efficacy of CAR T cell therapy, or treats, inhibits, reduces the incidence of, ameliorates, or alleviates a cancer or a tumor in a subject compared with a subject not administered CAR T-cells and a composition of mononuclear-enriched early apoptotic cells or a early apoptotic cell supernatant.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
 the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 1-22 are directed to a method of maintaining or increasing the proliferation rate of CAR T-cells, increasing the efficacy of CAR T-cell therapy, or preventing, inhibiting, treating, reducing the incidence of, ameliorating, or alleviating a cancer or a tumor in a subject by the administration of a composition of CAR T-cells and mononuclear-enriched early apoptotic cells or cell supernatant. The composition of CAR-T cells and mononuclear-enriched early apoptotic cells or cell supernatant can be derived from ANY species. Therefore, the claims encompass the administration of xenogeneic, allogeneic, and autologous cells. Furthermore, the claims do not require that CAR-T cells and mononuclear-enriched apoptotic cells or cell supernatant be derived from the same species or donor. The claims as written are extremely broad.
Nature of the invention- The specification teaches that apoptotic cells (ApoCells) were produced according to US205/0275175 (Specification page 117, lines 11-30), which describes the use of human allogeneic mononuclear-enriched apoptotic cells for the treatment of GVHD (Incorporated reference US2015/0275175, paragraphs 0223-0288). As US2015/0275175 teaches the use of human apoptotic cells it is interpreted by the examiner that, unless stated otherwise, the apoptotic cells of the instant specification are also of human origin. The specification further teaches the co-culture of the human lymphoma cell line Raji, the cervical adenocarcinoma cell line HeLa, and HeLa-CD19 with primary human monocytes (Specification page 121, lines 5-34). The co-culture or cancer cell lines alone were incubated with ApoCells overnight, followed by stimulation with LPS (Specification page 122, lines 7-22). Pre-treatment of the co-culture with ApoCells was shown to reduce cytokine expression following LPS stimulation in cultures with monocytes (Fig. 9). The specification further teaches pre-treatment of the cancer cell line SKOV3-luc with ApoCells or cell supernatants for one hour, followed by co-culture with T4+ CAR T-cells in the presence or absence of monocytes-macrophages for 48 hours (Specification page 125, lines 10-20). It was demonstrated that T4+ CAR T-cells were able to kill SKOV3-luc targets even in the presence of ApoCells or cell supernatant, suggesting ApoCells or their cell supernatant does not interfere with CAR activity (Figs. 6 and 7). Additionally, the specification states that in an in vivo tumor model using immunodeficient mice that CAR T-cells administered concomitantly with apoptotic cells demonstrated reduced IL-6, lower weight loss, and reduced mortality (Specification page 131, lines 15-19; data not shown). Also, the specification teaches in another in vitro co-culture system that CD19+ CAR T-cells were shown to kill CD19+ HeLa cells in the presence of ApoCells (Fig. 15). Lastly, the specification teaches that in vivo administration of CD19+ CAR T-cells (targeting CD19+ Raji cells as the tumor model) with ApoCells led to similar rates of survival as immunodeficient mice only administered CAR T-cells (Fig. 18b). ApoCell administration was shown to lower serum cytokine levels (Specification page 143, Table 4).
	The teachings of the above specification are not sufficient to enable the entire scope of the claims because, while the specification teaches ApoCells or cell supernatant can reduce CAR T-cell induced cytokine production without lowering efficacy, the specification does not teach the use of CAR ANY species our source. Additionally, while the specification does teach the use of human CAR T-cells and ApoCells in an in vivo mouse model, the experimental model requires the use of immunocompromised mice and does not indicate how the cell therapy may affect an immunocompetent individual. Furthermore, the specification does not teach the use of CAR T-cells and ApoCells for the prevention or inhibition of cancer or tumor formation.
	State of the prior art- The use of autologous and allogenic T-cells for therapy are well known in the art (Bonini and Mondino. 2015). However, the use of allogeneic T-cells are known to cause life-threatening GVHD (Bonini and Mondino. 2015) as well as toxicity such as CRS (WO2014011984 Reference 215 of IDS filed 09/23/20). This is why CAR T-cells undergo extensive selection and screening processes to improve CAR T-cell safety (Yang et al. 2015). While some studies suggest the use of allogeneic CAR T-cells are safe, the use of xenogeneic CARs are known to cause GVHD in immunocompromised mice (Yang et al. 2015). Similarly, other cell types, such as stem cells, are also known to be immunogenic and can elicit undesired immune responses or lead to host rejection of the cell therapy (Wood et al. 2016). 
Interestingly, one of the proposed uses of early apoptotic cell is for the prevention of GVDH during hematopoietic stem cell (HSC) transplant (Mevorach et al. 2014, Reference 315 of IDS filed 09/23/20). This study demonstrated that a single infusion of donor-derived (i.e. from the HSC donor) apoptotic cells could mitigate or prevent GVHD during transplantation (Mevorach et al. 2014). Several other studies also indicate that apoptotic cells may be able to ameliorate the symptoms of GVHD or inflammatory responses (Voll et al. 1997; Wang et al. 2006; Saas et al. 2010; Morelli and Larregina. 2010; Saas et al. 2013, Reference 337 of IDS filed 09/23/20). However, in all cases the apoptotic cells were either donor derived (derived from the same donor as the cell therapy), cultured in vitro, or allogenic with respect to the host (Voll et al. 1997; Wang et al. 2006; Saas et al. 2010; Morelli and Larregina. 2010; Saas et al. 2013). All studies administering apoptotic cells along with an additional cell therapy employed Wang et al. 2006; Saas et al. 2010; Morelli and Larregina; Mevorach et al. 2014). The administration of xenogeneic apoptotic cells or cell supernatants are not described in the art.
	Lastly, while the art teaches the use of cancer vaccines, vaccinations in this context indicate the active treatment of cancer by stimulation of the subject’s immune system against the cancer and/or tumor (Butterfield. 2015; Tagliamonte et al. 2014; mohebtash et al. 2008). Currently, there are no known methods or therapies for the prevention or inhibition of cancer growth prior to tumor formation. 

	In summary, the state of the art teaches the use of autologous and allogenic CAR T-cells for the treatment of cancer. Additionally, the state of the art teaches the use of donor-derived apoptotic cells for the prevention of GVHD. However, the state of the art does not teach the use of CAR T-cells from ANY species or source, or the use of apoptotic cells from ANY species or source. Additionally, the state of the art does not teach the use of a therapy for the prevention or inhibition of cancer formation. These aspects are not remedied by the state of the art or the disclosure of the instant specification.
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. One of ordinary skill in the art would be able to use the present disclosure to administer a composition comprising autologous or allogenic CAR T-cells and donor-derived mononuclear-enriched apoptotic cells or cell supernatant for the treatment of cancer and reduction of CAR T-cell toxicity. However, because of the inherent unpredictability in the art, one of ordinary skill would not be able to administer a composition of ANY CAR T-cells and ANY mononuclear enriched apoptotic cells or cell supernatant for the treatment of cancer. Additionally, one of ordinary skill in the art would not be able to use the present disclosure or the state of the art to prevent or inhibit cancer formation. Furthermore, the experimentation necessary to make or use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue. 
Conclusion- The instant specification describes a working method for the administration of autologous or allogenic CAR T-cells and donor-derived mononuclear-enriched apoptotic cells or cell supernatant for the treatment of cancer and reduction of CAR T-cell toxicity. However, the state of the art prior to the effective filing date of the claimed invention was highly unpredictable, as demonstrated in the discussion on the state of the art above, and this unpredictability was not remedied by the disclosure in the specification. Therefore, while the specification is enabling for

A method of maintaining or increasing the proliferation rate, or increasing the efficacy of, chimeric antigen receptor-expressing T-cells (CAR T-cell) during CAR T-cell therapy and a method of treating, reducing the incidence of, ameliorating, or alleviating a cancer or a tumor in a subject, the methods comprising; administering autologous or allogeneic CAR T-cells and a composition of CAR T-cell donor-derived mononuclear-enriched early apoptotic cells or a CAR T-cell donor-derived early apoptotic cell supernatant, wherein the administration results in the increase or maintenance of CAR T cell proliferation, increase efficacy of CAR T cell therapy, or treats, inhibits, reduces the incidence of, ameliorates, or alleviates a cancer or a tumor in a subject compared with a subject not administered autologous or allogeneic CAR T-cells and a composition of CAR T-cell donor-derived mononuclear-enriched early apoptotic cells or a CAR T-cell donor-derived early apoptotic cell supernatant.
The specification is not enabling for the entire scope of the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014011984 (Reference 215 of IDS filed 09/23/20, hereinafter referred to as June et al) in view of Saas et al. Immunotherapy. 2013;5(10):1055-73 (IDS reference 337 of IDS filed 09/23/20, hereinafter referred to as Saas et al).
Regarding claims 1, 7, and 14- June et al teaches that there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (Specification page 1, lines 29-31; Page 33, lines 1-6). To this end, June et al teaches a method for treating cancer in a patient using CAR T-cell therapy while limiting the toxicity associated with the administration of a CAR T-cell by employing a second line therapy (Abstract; Page 19, lines 29-34). The second line therapy is designed to reduce the expression of pro-inflammatory cytokines associated with CRS (Abstract; Specification page 2, lines 9-19; Page 19, lines 29-34; Page 33, lines 11-20; Page 33, lines 23-27) and can be any inhibitor known in the art (Specification page 25, lines 21-29). As an example, June et al teaches that Tocilizumab (anti-interleukin (IL) 6 antibody) can ameliorate the toxicity of CARs while preserving their anti-tumor effects (i.e increasing efficacy, claim 7) (Page 34, lines 10-23; Figs. 2 and 3). The use of antibodies targeting IL-6 and TNF-alpha had no apparent effect on CAR T efficacy or expansion/proliferation (claim 1) (Page 35, lines 21-30). Lastly, June et al teaches that CAR T cells had anti-tumor activity and the administration of such cells led to cancer remission (claim 14) (Specification page 42, lines 2031; Table 1; Page 47, lines 10-25).
Regarding claims 2-3 and 11- June et al teaches that treatment with anti- IL-6 or anti-TNFα did not impact the efficacy of CAR T-cell therapy (Page 35, lines 21-30). In fact, the use of anti-IL-6 ameliorated the toxicity of CARS by reducing the levels of pro-inflammatory cytokines (Fig. 2) while preserving anti-tumor activity (Page 34, lines 10-23; Fig. 3).
Regarding claim 4- June et al teaches that CAR T cells can be administered in combination with additional agents (Specification page 32, lines 2-23). For example, June et al teaches the use of Tocilizumab (anti-IL-6) following CAR T cell therapy to reduce pro-inflammatory cytokine expression (Specification page 3, lines 29-31; Fig. 2).
Regarding claims 8-9 and 16-17- June et al teaches that anti-IL-6 therapy can ameliorate the toxicity of CARS while preserving anti-tumor effects (Page 34, lines 10-23; Fig. 3). Administration of anti-IL-6 antibody was shown to decrease the serum level of several pro-inflammatory cytokines, including IL-6 (Specification page 3, lines 29-31; Fig. 2).  
	 Regarding claims 21 and 22- June et al teaches that CAR T cells can be administered in combination with additional agents such as IL-2 (i.e. an immune modulating agent) (Specification page 32, lines 2-8). 
	Regarding claims 12 and 19- June et al teaches that CAR T cells can be either administered before, simultaneously (i.e. a single composition), or following the administration of an additional agent Specification page 32, lines 2-8). For example, June et al teaches the use of Tocilizumab following CAR T cell administration (i.e. two separate compositions) (Specification page 3, lines 29-31; Fig. 2). 
	
However, June et al fails to teach:
Wherein the method comprises the step of administering a composition comprising mononuclear-enriched early apoptotic cells or an early apoptotic cell supernatant (claims 1, 7, and 14).
The method of claim 1, wherein the method does not reduce or inhibit the efficacy of said CAR T-cell cancer therapy (Claim 2).
 Wherein the incidence of CRS or cytokine storm is inhibited or reduced compared with a subject not administered early apoptotic cells or early apoptotic cell supernatant (claims 3 and 11)
 Wherein the level of production of at least one pro-inflammatory cytokine (claims 8 and 16), such as IL-6 (claims 9 and 17), is reduced when compared to a subject who did not receive early apoptotic cells or cell supernatant. 
That early apoptotic cells or cell supernatant is administered prior to, concurrently with, or following CAR T-cell therapy (claim 4)
Wherein the early apoptotic cell supernatant is an early apoptotic cell-white blood cell supernatant, wherein white blood cells are co-cultured with said early apoptotic cells prior to collection of the early apoptotic-cell white blood cell supernatant, and said white blood cells are selected from the group consisting of phagocytes, macrophages, dendritic cells, monocytes, B cells, T cells, and NK cells (claims 5, 13, and 20).  
Wherein said method maintains or increases the levels of IL-2 in the subject compared to a subject not administered said early apoptotic cells or cell supernatant (Claims 6, 10, and 18)
Wherein said CAR T-cells and said early apoptotic cells or cell supernatant, and said additional agent or combination thereof, are comprised in a single composition or in at least two compositions, and when said early apoptotic cells or an early apoptotic cell supernatant and the additional agent or combination of agents thereof are comprised in a composition not including said CAR T-cells, the administration of said composition comprising said early apoptotic cells or an early apoptotic cell supernatant and said agent or agents occurs prior to, concurrent with, or following administration of said CAR T-cells (Claims 12 and 19). 
Wherein said method has increased efficacy treating, preventing inhibiting, reducing the incidence of, ameliorating, or alleviating said cancer or said tumor in said subject compared with a subject administered CAR T cells and not administered said composition comprising early apoptotic cells or cell supernatant (Claim 15).

Regarding claims 1, 7, and 14-15- Saas et al teaches that interactions of immune cells with early stage apoptotic cells are known to create an immunomodulatory environment that can be harnessed for therapeutic effects (Abstract; Immunomodulatory properties associated with early apoptotic cells, paragraph 01). For example, early apoptotic cells have been investigated for their use in several inflammatory disorders such as arthritis, contact hypersensitivity, and acute myocardial infarction (Abstract). Saas et al further suggest that the administration of early apoptotic cells may be employed for the treatment of sepsis, a condition phenotypically similar to CRS (Preclinical data using early apoptotic cell infusion in experimental models, paragraph 01). Additionally, the immunomodulatory properties of early apoptotic cells have been employed to mitigate or prevent graft versus host disease (GVHD) (Abstract). 
Mechanistically, when apoptotic cells come into contact with phagocytes the phagocytes can release anti-inflammatory cytokines, such as IL-10, and mediators, such as nitric oxide, to dampen inflammatory Immunomodulatory properties associated with early apoptotic cells, paragraph 01). Importantly, the interactions of early apoptotic cells with professional phagocytes was associated with a decreased capacity to produce pro-inflammatory cytokines such as IL-6, known to be associated with CRS, and reactive oxygen species (Immunomodulatory properties associated with early apoptotic cells, paragraph 01). Furthermore, stimulation of phagocytes with early apoptotic cells and their subsequent removal prior to Toll-like receptor stimulation prevented and/or mitigated pro-inflammatory responses by phagocytes (Immunomodulatory properties associated with early apoptotic cells, paragraph 01). Lastly, Saas et al teaches that most apoptotic cells used in the art where leukocytes at an early apoptotic stage (i.e. mononuclear cells), and they propose as a therapeutic approach PBMCs could be collected by cytapheresis and exposed to various apoptotic inducing agents (Preclinical data using early apoptotic cell infusion in experimental models, paragraph 02). Early apoptotic cells could then be identified by positive Annexin-V staining with limited propidium iodided staining (Preclinical data using early apoptotic cells infusion in experimental models, paragraph 02).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of June et al with those of Saas et al to include administering a composition comprising mononuclear-enriched early apoptotic cells or cell supernatants to a subject receiving CAR T cell therapy. One of ordinary skill in the art would have been motivated to do so as June et al teaches there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (Specification page 1, lines 29-31; Page 33, lines 1-6). One of ordinary skill in the art would expect a reasonable chance of success as June et al teaches that a second line therapy reducing the secretion of pro-inflammatory cytokines can be any inhibitor in the art (Specification page 25, lines 21-29), and Saas et al teaches that early apoptotic cells serve as an inhibitor for inflammatory Immunomodulatory properties associated with early apoptotic cells, paragraph 01). 
As the methods of claims 1, 7, and 14 are made obvious by the teachings of June et al and Saas et al, the results of the methods would be the same. Namely, the administration of CAR T cells and early apoptotic cells would result in:
maintaining or increasing proliferation of CAR T-cells (Claim 1)
increasing the efficacy of CAR T-cell therapy (Claims 7 and 15)
treating, reducing the incidence of, ameliorating, or alleviating a cancer or tumor in a subject compared to a subject not administered said early apoptotic cells or cell supernatant (Claim 14). 
Reducing the incidence of CRS or cytokine storm (Claims 3 and 11)
Reducing the production of at least one pro-inflammatory cytokine (Claims 8 and 16), such as IL-6 (Claims 9 and 17).
Maintaining or increasing the levels of IL-2 (claims 6, 10, and 18).
Additionally, the method as made obvious by June et al and Saas et al would not result in the reduced efficacy of CAR-T cell therapy (Claim 2) as supported by the teachings of June et al suggesting that blocking IL-6 and/or TNF-alpha, pro-inflammatory cytokines also reduced by the administration of early apoptotic cells, did not reduce CAR T-cell efficacy (Specification page 35, lines 21-30).

Regarding claims 5, 13, and 20- It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of June et al with those of Saas et al to include the use of an early apoptotic cell-white blood cell supernatant, wherein said supernatant is produced by co-culturing early apoptotic cells with white blood cells (i.e. phagocytes, macrophages, dendritic cells, monocytes, B cells, T cells, and NK cells). One of ordinary skill Specification page 1, lines 29-31; Page 33, lines 1-6). Additionally, Saas et al teaches that co-culture of early apoptotic cells with professional phagocytes led phagocytes to produce soluble anti-inflammatory mediators, which could then be found in the supernatant (Immunomodulatory properties associated with early apoptotic cells, paragraph 01). One of ordinary skill in the art would expect a reasonable chance of success as June et al teaches that a second line therapy reducing the secretion of pro-inflammatory cytokines can be any inhibitor in the art (Specification page 25, lines 21-29), and Saas et al teaches that early apoptotic cells serve as an inhibitor for inflammatory cytokine production/secretion and cause phagocytes to release anti-inflammatory mediators into the supernatant (Immunomodulatory properties associated with early apoptotic cells, paragraph 01). 
Regarding claims 4, 12, and 19- June et al teaches that CAR T cells can be administered in combination with (before, simultaneously, or following) additional agents (Specification page 32, lines 2-23). For example, June et al teaches the use of Tocilizumab (anti-IL-6, an immune modulating agent) following CAR T cell therapy to reduce pro-inflammatory cytokine expression caused by CAR T-cell therapy (Specification page 3, lines 29-31; Fig. 2). 
Saas et al similarly teaches that apoptotic cells and apoptotic cell supernatants can decrease inflammatory cytokine production (Immunomodulatory properties associated with early apoptotic cells, paragraph 01). Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of June et al with those of Saas et al to include administering an additional agent, early apoptotic cells, or an early apoptotic cell supernatant in a single composition or at least two compositions, and to administer them either prior to, concurrent with, or following the administration of CAR T-cells. One of ordinary skill in the art would 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-13, 17-24, and 27 of copending Application No. 15/551,284 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the 284’ application discloses a method of reducing the incidence of a cytokine release syndrome in a subject undergoing CAR T-cell therapy (i.e. administered CAR T-cells), the method comprising administering a composition of early apoptotic cells or an early apoptotic cell supernatant to said subject and wherein said early apoptotic cells are peripheral blood mononuclear cells. Additionally, the 284’ application discloses the administration of early apoptotic cells or cell supernatants prior to, concurrent with, or following the CAR T-cell therapy. Furthermore, the 284’ application discloses the method also comprises an additional agent selected from CTLA-4 blocking agent, a tellurium-based compound, an alpha-1 anti-trypsin or fragment or analogue thereof, or an immune modulating agent, or any combination and the administration of said secondary agent occurs prior to, concurrent with, or following the CAR T-cell therapy. The 284’ application further discloses the method results in a reduction 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Status of the claims
Claims 1-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.J/Examiner, Art Unit 1632  

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635